Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she lost her employment through misconduct in connection therewith. Claimant worked for her last employer until April 17, 1975. On that date she left for lunch and did not return. She did not contact her employer to advise him that she was not returning. She maintained that she was ill and that her mother left a message for the employer. She testified at the hearing, however, that she did not see a doctor and "my mother, I guess, neglected to call in.” The record also reveals that claimant had been frequently absent and she had been warned previously. The board found that claimant’s leaving of work early was without permission and without notification. We have previously held that leaving work early without permission, after having been previously warned, constitutes misconduct. (Matter of Yuksel [Levine], 49 AD2d 791; Matter of Schneiderman [Levine] 49 AD2d 779.) Since there is substantial evidence in the record to sustain the board’s determination of misconduct, we should not disturb it. Decision *798affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.